Citation Nr: 1420379	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  08-16 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to April 1977, and from April 1977 to January 2004.

These matters come to the Board of Veterans' Appeals (Board) from an April 2007 rating decision in which the RO awarded service connection and assigned an initial, 50 percent rating for PTSD, effective April 14, 2005.  In May 2007, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  A statement of the case (SOC) was issued in May 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2008.

In June 2012, the Board denied the issue of entitlement to an initial rating in excess of 50 percent for PTSD for the period from April 14, 2005 to April 3, 2007.  The Veteran appealed the June 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

In the same June 2012 decision, the Board also remanded the issue of entitlement to a rating in excess of 50 percent for PTSD from April 4, 2007 to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in an April 2013 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.

In a September 2013 decision, the Board again remanded the appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a January 2014 SSOC) and returned these matters to the Board for further consideration.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for PTSD, the Board characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, the issues on appeal were originally characterized separately due to the different dispositions in the initial June 2012 Board decision and remand for the distinct time periods from April 15, 2005 through April 3, 3007 and from April 4, 2007.  However, at this point, as the Veteran's PTSD has been rated as 50 percent disabling throughout the course of the appeal, and the matters appealed to the Court and remanded to the RO/AMC have been returned to the Board the appeal is now best characterized as involving the single issue set forth on the title page.  

As a final preliminary matter, the Board notes that this appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  Since the April 14, 2005, effective date of the award of service connection for PTSD, the Veteran's psychiatric symptoms have primarily included chronic sleep impairment with nightmares, depressed mood, anxiety, panic, isolation, hypervigilance, flashbacks, irritability and disturbances of motivation in mood; collectively, these symptoms reflect no more than occupational and social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

Throughout the course of the appeal, from April 14, 2005, the criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in an April 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the underlying claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The April 2007 rating decision reflects adjudication of the claim for service connection after issuance of this letter.  Hence, the April 2005 letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirement.  

Post rating, a June 2012 letter provided the Veteran notice of what information and evidence was needed to substantiate the claim for an increased rating as well as general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of this letter, and opportunity for the Veteran to respond, the April 2013 and January 2014 SSOCs reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, VA examination reports, records from the Social Security Administration (SSA) and private treatment records.  Also of record and considered in connection with the appeal are various statements provided by the Veteran and by his representative on his behalf.  The Board also finds that no further RO action on this matter, prior to appellate consideration, is required.

The Board observes that in the February 2013 joint motion, the parties indicated that it was unclear whether there was any additional relevant VA psychiatric treatment records for the period from November 2006 to April 2007 as suggested in the Board's remand.  However, VA treatment records previously associated with the claims file indicated that they were dated to April 9, 2007, although the last treatment record was dated in November 2006.  Moreover, on remand, additional VA treatment records dated to September 2013 were obtained, and there were no additional records for the period of November 2006 to April 2007.  As such, no further development in accordance with the joint motion is necessary as it appears that all of the Veteran's VA treatment records have been obtained and associated with the record.  

Moreover, as noted, the Board sought further development of the claims in June 2012 and September 2013.  In this regard, the Board instructed the RO/AMC to send the Veteran another letter requesting any additional evidence, to specifically include records from Dr. E.H., and obtain any additional VA treatment records.  Thereafter, the RO/AMC was directed to arrange for the Veteran to undergo VA examinations after all the pertinent records were associated with the claims file.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998). 

In June 2012 and September 2013, the RO/AMC sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claims, to specifically include a request for an authorization for additional records from Dr. E.H. in September 2013.  The Veteran submitted an additional authorization in October 2013.  Thereafter, additional private treatment records dated to September 30, 2013 from Dr. E.H. were obtained associated with the record.   Moreover, the Veteran was afforded additional VA examinations in July 2012 and October 2013.  The examiners exhibited sufficient medical expertise to perform the examinations and the examinations are adequate for appellate review.  Accordingly, the Board finds that the RO/AMC have substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran is seeking an initial rating in excess of 50 percent for his service-connected PTSD.  Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R.  § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is entitlement to higher rating following the initial award of service connection, evaluation of the medical evidence to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Although the ratings for Veteran's PTSD have been assigned under Diagnostic Code 9411, the actual criteria for rating psychiatric disabilities other than eating disorders is set forth in a general rating formula.  See 38 C.F.R. § 4.130.

Under that criteria, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240   (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

Considering the pertinent evidence of record in light of the above legal authority, the Board finds that the criteria for an initial rating in excess of 50 percent have not been met at any point since the April 14, 2005 effective date of the award of service connection for that disability.

The medical evidence of record has been thoroughly reviewed.  In this regard, the claims file includes the report of a May 2005 examination by Dr. E.H. of the Goldsboro Psychiatric Clinic, a private facility.  The May 2005 report reveals the Veteran's explanation that he began having nightmares in 1969 and that he presently had nightmares at least once per week, waking in a panic for two to three minutes.  The Veteran reported flashbacks which occurred two to three times a month and he stated that he averaged five hours of sleep per night.

It was further noted that the Veteran experienced intrusive thoughts, startled easily, was hypervigilant and could not tolerate anyone behind him.  He reported that he socialized infrequently and with individual friends only.  Dr. E.H. stated that the Veteran's recent memory was severely impaired, so much so that he was unable to remember what he reads and gets lost when travelling.  It was noted that the Veteran heard cars drive to his residence twice a month and noises in the house two to five times per week.  It further noted that the Veteran saw shadows moving out of the corners of his eye two to five times per week.  It was also observed that these hallucinations and illusions occurred when no one or anything was there.

The Veteran reported that he felt depressed 75 percent of the time with low energy and little interest in things.  Dr. E.H. stated that the Veteran's PTSD made him unable to sustain social and work relationships and that he therefore considered the Veteran permanently and totally disabled and unemployable.  A GAF score of 35 was assigned.

Assessment records and reports from Goldsboro Psychiatric Clinic dated in May 2005 and June 2005 also note the Veteran's reports of nightmares, panic attacks twice a month, rare socialization and trouble with memory.  The Veteran did not report suicidal thoughts or behavior.  The Veteran reported hallucinations from one to five times per week in the assessment report's "Hallucinations Checklist."  GAF scores of 35 and 40 were given.  However, follow up treatment records appear to indicate improvement in that the Veteran denied any panic attacks with less hallucinations and GAF scores of 50 to 55 were given.  In February 2006, a GAF score of 65 was given and the Veteran indicated that he did not experience any hallucinations.  He also began to socialize more frequently.  His GAF score remained between 55 and 65 until approximately July 2009 when a GAF score of 50 was assigned and the Veteran indicated at this point that he only occasionally socialized.  A July 2010 clinical note indicated that the Veteran's PTSD was stable.  Subsequently, in August 2012, February 2013 and September 2013 a GAF score of 45 was again given.  The Veteran's symptoms still included nightmares, depression, short term memory problems and flashbacks, but he denied any panic attacks and hallucinations.  However, the Veteran was oriented to person, place and time.  He was alert and could concentrate.  His affect was flat and his mood was depressed and irritable.  Though process was linear and goal directed.  Insight and judgment were normal.  

The claims file includes the report of an August 2005 psychiatric assessment from the North Carolina Department of Health and Human Services in which it was noted that the Veteran continued to have a sense of hypervigilance and excessive startle response.  Mental status examination revealed that the Veteran was in contact with reality.  He reported no history of hallucinations, delusions or persecutory ideas.  The Veteran had no problems with impulse control.  There was no pressured speech, suicidal thoughts or feelings of worthlessness.  The Veteran reported no anger or mania and reported problems with memory and concentration difficulties.  The examiner reported that the Veteran maintained only a few friends and a relationship with his fiancé.  His affect was tense and detached.  The Veteran was found to be oriented to person, place and time.  There was no abnormality of judgment found.  Psychotic symptoms were not reported or observed.  The examiner noted that the Veteran's ability to tolerate stress and pressures associated with day to day work were adversely influenced by his recurrent anxiety symptoms.  A diagnosis of depression not otherwise specified and a GAF score of 60 were provided.

A September 2005 VA treatment note indicates that the Veteran exhibited depression, flashbacks, panic attacks and experienced "hearing and seeing things in his mind." He stated that following treatment at Goldsboro Psychiatric Clinic, his flashbacks had decreased and he was sleeping better.  Follow up VA treatment records do not specifically address the severity of the Veteran's PTSD symptoms as he primarily sought private treatment.  

The Veteran was afforded a VA examination in September 2005.  During this examination, the Veteran reported that he did not sleep well and that he had nightmares of combat about once a week.  The Veteran reported that, during the day he experienced a lot of anxiety and tension.  He reported some startle response and hypervigilance.  He explained further that he did not like to be around crowds or other people.  He reported irritability, some depression and trouble with concentration.  It was noted that the Veteran was not working, that he left the service a year prior and was unable to work. 

The Veteran reported that he lived in a house with his fiancé and that he had three grown children.  He indicated that he could take care of his activities of daily living and helped around the house.  He reported that he attended church but sat at the back pew as he became claustrophobic if he sat in the front.  He stated that he did not have a lot of hobbies. 

The examiner noted that the Veteran was neatly groomed and dressed and that he behaved normally.  Speech was spontaneous and logical, there was no pressured speech, flight of ideas or loose associations.  Thought content examination revealed no hallucinations, delusions, paranoia or ideas of reference.  The Veteran was neither homicidal nor suicidal.  The Veteran complained of intrusive thoughts, startle response and hypervigilance; flashbacks were not reported.  The Veteran reported that he was more isolated than he was and that he avoided things about Vietnam and Iraq.

Cognitive examination revealed that the Veteran was alert and oriented, judgment was good, and insight was poor.  A global assessment of functioning score of 50 was provided.

The Veteran was afforded another VA examination in April 2007.  During this examination, the Veteran explained that he did not sleep well and when he did fall asleep, he woke up a lot or had nightmares.  He stated that he woke up anxious and sweating about twice a month and that he woke up even when he did not have nightmares.  He indicated that his sleeping got worse when he stopped working.  During the day, he was anxious and tense.  He reported some startle response and hypervigilance.  He stated that he experienced some depression, loss of energy and loss of interest.  When he was not busy, he experienced some depression.  He further provided that he was irritable and short tempered.  The Veteran reported intrusive memories and avoidance.  Socially, the Veteran reported that he lived with his wife and could take care of his activities of daily living.  He stated that he went to church. 

Mental status examination demonstrated that the Veteran was neatly groomed and dressed and behaved normally.  The Veteran was found to be pleasant, cooperative and polite.  Speech was spontaneous and logical.  There was no pressured speech, flight of ideas or loose associations.  The Veteran communicated well.  There were no hallucinations, delusions, paranoia, or ideas of reference found.  The Veteran was not found to be homicidal or suicidal.  There was some depression and some anxiety, there were no panic attacks.  The Veteran was oriented and alert.  Judgment was noted as good and insight was reported as fair.  A diagnosis of PTSD and GAF score of 50 were provided.

On remand, the Veteran was afforded a VA examination in July 2012.  The claims file was reviewed.  The Veteran reported getting along well with his wife and grown children.  He enjoyed time with his granddaughter.  He did not have a lot of individual close friends, but did report one friend who he visited.  He did participate in Mason activities and attended church.  He also did errands, but disliked and avoided large crowds.  He avoided concerts and sporting events.  He also went out to eat with his wife, but sat with his back to the wall.  The Veteran had not attempted to work since retirement from the military.  He essentially indicated that if he got 100 percent disability rating for his PTSD, as opposed to just a TDIU, he would receive tax benefits.  

The Veteran reported receiving treatment from Dr. E.H.  Significantly, the examiner observed that the reports from this doctor, including the 2005 report for the Veteran, frequently seemed to claim some rather extreme symptoms for PTSD with very low GAF scores given.  It was noted that the symptoms sounded closer to a psychotic or dementia condition rather than typical PTSD.  The examiner further noted that many of the notes in other cases also seem to rely on a nursing assistant gathering such symptoms.  The examiner noted that there were no recent treatment records in the file for Dr. E.H., but the Veteran had reported that the frequency of his visits had been reduced, which the examiner observed was often the case as patients are doing better and more stable.  Moreover, VA depressive screenings had been negative also suggesting stability or improvement.  Current symptoms were noted to be anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  

The examiner found that the Veteran was coping adequately with his PTSD.  His affect was broad and mood appeared euthymic.  He was friendly, cooperative, calm and in not significant emotional distress.  Eye contact, speech and behavior were all normal and appropriate.  Thought processing and communication were normal, and judgment was good.  He expressed concern and feelings of stress regarding his wife's recurrence of cancer.  The Veteran expressly denied delusions or hallucinations, as well has suicidal/homicidal ideation.  He denied any panic attacks and obsessive compulsive symptoms.  Grooming and hygiene were adequate.  Impulse control was good without any significant anger outbursts.  He performed activities of daily living appropriately.  He denied any significant memory impairment and no such problems were evidence on examination.  There were no significant problems of depression and the Veteran indicated that he was typically content. 

The examiner noted that the Veteran did report sometimes having feeling of anxiety and hypervigilance when exposed to large crowds.  He reported nightmares once every two weeks and sleep disturbances, but there was not much regarding intrusive thoughts.  He did not describe any true dissociative flashbacks.  However, he did avoid certain situations, such as war talk, war movies and fireworks.  Concentration was described as adequate.  He also reported some hyperstartle response and periodic feelings of irritability.  Nevertheless, impulse control again was good with no serious outburst.  Based on the indications of stability discussed above, and the results of this examination, the examiner opined that the Veteran's PTSD had not shown any significant worsening since the last examination.  If anything, his symptoms and functioning seemed better.  The results of the examination showed that while still having some PTSD symptoms, the Veteran was functioning adequately in a number of areas with milder or less frequent symptoms.  The examiner indicated that he had no way of putting specific or approximate dates on any such changes.  

The diagnosis was PTSD, and a GAF score of 60 was assigned.  The examiner explained that the GAF score was given due to moderate to mild number, frequency and severity of symptoms and their effects on the Veteran's life and functioning as detailed in this report.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although general functioning satisfactorily with normal routine behavior, self-care and conversation

Most recently, the Veteran was afforded another VA examination in October 2013.  The VBMS file was reviewed.  The Veteran reported that he was unemployed, but indicated that post military, he decided to relax and take care of himself.  The Veteran had a good relationship with his wife as well as with his children and siblings.  He reported that he ran errands in the afternoon and may stop by to visit friends.  He still went to church.  His wife and he would take trips to visit family and friends when she was off from work.  The Veteran denied any history of suicide attempts.  He was on medication prescribed by Dr. E.H.  He did not receive any other mental health treatment.  The Veteran essentially reported the same symptoms such as sleep difficulties, nightmares, depressed mood, anxiety, war avoidance, and feelings of helplessness.  He expressly denied suicidal/homicidal ideation, feelings of  hopelessness or worthlessness, panic attacks, hypomania or ritual history.  

On mental status examination, the Veteran was alert, cooperative, with good communication.  He had appropriate eye contact and neat casual attire.  Speech was normal.  Thought process was linear, logical and goal directed.  Although he was distrustful and suspected others motives, he had no specific paranoid ideations, delusions, or hallucinations.  He had hypervigilance in that he needed to see exits and be aware of his surroundings. He endorsed illusions that were within normal an intermittent.  Insight, impulse control and judgment appeared intact.  He was not physically aggressive.  Memory both remote and recent appeared intact.  The Veteran did not exhibit inappropriate behavior and was able to maintain minimum personal hygiene.  He was able to do household chores, drive/travel and participate in recreational activities.  He exhibited brief irritability with wife every other day where he may speak in a loud voice.  

This examiner also found that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although general functioning satisfactorily with normal routine behavior, self-care and conversation.  The diagnosis was PTSD, and a GAF score of 65 was assigned.  The examiner also noted that the Veteran had a breathing related sleep disorder.  The examiner indicated that this disorder may also contribute to mood/anxiety symptoms, but also indicated that he could not delineate without speculation.  

The examiner further opined that records beginning approximately in August-September 2005 time frame, document a reduction in PTSD symptoms to moderate from Dr. E.H.'s severe range and records show approximately in July 2012 time frame to present, a reduction to mild-moderate severity range.  A reduction in medication and treatment appointments implied improvement and stabilization.  The examiner continued that although May/June 2005 records from Dr. E.H. reported psychotic symptoms, the examiner found that it was highly doubtful that the Veteran was psychotic and more likely reflected symptoms associated with PTSD arousal/experiencing/avoidance.  The examiner also indicated that there was a relatively small amount of narrative data during this period; rather there was mostly just checked boxes.  As such, the GAF score of 35 assigned in April 2005 did not appear to be substantiated according to the narrative/note.  

After reviewing the record, the Board concludes that the preponderance of the evidence weighs against a finding of occupational and social impairment with deficiencies in most areas so as to warrant the next higher rating of 70 percent for the Veteran's PTSD at point pertinent to this appeal.  His PTSD has primarily been manifested by depressed mood, anxiety, panic attacks, chronic sleep impairment, isolation, disturbances of motivation in mood, some social isolation, irritability, hypervigilance, avoidance and nightmares; these symptoms reflect occupational and social impairment with reduced reliability and productivity.  As such, based on these symptoms, the Veteran's level of occupational and social impairment has been no greater than what is contemplated in the currently assigned 50 percent disability rating. 

In turn, the Board finds that a higher 70 percent disability rating for PTSD is not warranted at any point during the course of the appeal.  In the instant case, the objective medical evidence does not show symptoms such as: active suicidal ideation, impaired judgment, obsessional rituals, illogical speech, near-continuous panic, and spatial disorientation, neglect of personal appearance and hygiene, or inability to establish effective relationships to warrant a higher rating.  Notably the record has demonstrated some decrease in social functioning, however the Veteran is shown to have a good family relationship and a few friends and demonstrates that he attended functions such as church during the period on appeal.  While some panic and depression are reported by the Veteran, this was not shown to demonstrate the level of symptoms associated with the 70 percent rating and the Veteran is shown repeatedly to be able to function independently effectively.  Significantly, both the July 2012 and October 2013 VA examiners found that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occasional tasks, which are actually the criteria for a lesser 30 percent rating.  

In this regard, the Board finds that the record reflects that the Veteran's PTSD has been productive of difficulty in establishing and maintaining effective relationships, which is most consistent with the criteria for a 50 percent rating.  Regarding Dr. E.H's notation of occasional illusions and hallucinations, the Board does not find such reports to represent "persistent delusions or hallucinations" as indicated in the criteria for a 100 percent rating for psychiatric disability and none of the VA examiners founds such hallucinations on examination.  In fact, the July 2012 VA examiner found that these rather extreme symptoms did not appear to be consistent with PTSD and many of the notes appeared to rely on a nursing assistant gathering such information.  The October 2013 VA examiner also found that the May/June 2005 records from Dr. E.H. appeared to indicate psychotic symptoms, but more likely reflected of PTSD symptoms.  This examiner again noted that there was a small amount of narrative data; rather it was mostly checked boxes from this period and the GAF score of 35 assigned did not appear substantiated by the narrative/note.  Likewise, with respect to Dr. E.H.'s finding that the Veteran was unable to sustain social and work relationships.  This opinion is also contrary to the remaining evidence of record which shows that the Veteran has maintained relationships with family as well as a few friends.  It also appears that the Veteran has indicated that he did not return to work after retirement from the military because he wanted to just relax and take care of himself.  Moreover, he has indicated that his only reason for seeking a higher rating is for tax benefits.  As such, given the lack of narrative provided by Dr. E.H. as observed by both recent VA examiners, the Board finds that the VA examinations providing a thorough discussion of the Veteran's symptoms after considering the entire medical evidence of record to be more probative.  

In determining that the criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD are not met, the Board has considered the applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board further finds that none of the GAF scores assigned since the effective date of the award of service connection, alone, provides a basis for assigning a rating in excess of 50 percent for PTSD for any period on appeal.  The Board is cognizant of the Veteran's wide range in the Veteran's GAF scores, ranging between 35 and 65.  

A GAF score from 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech at times illogical, obscure or irrelevant) or major impairment in several areas, such as work, school, , family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

Other than the GAF of 35 and an occasional GAF scores below 50, most of the assigned GAFs are consistent with, or, at least consistent with no greater impairment, than that contemplated in the assigned, 50 percent rating.  In other words, the majority of the GAF scores given throughout the course of the appeal range from 51 to 60 reflect moderate symptoms.  In this case, the lowest GAF score, 35, is indicative of symptoms which are simply not demonstrated by the evidence of record.  The Veteran's judgment is consistently shown as good, he is not shown to be out of touch with reality and while his social ability is shown to be diminished, he has a good relationship with his family and some friends.  In this regard, the Board finds that the symptoms described by Dr. E.H. and his VA examiners are inconsistent with the GAF score of 35 as observed in the most recent VA examination.  Further, the Board notes that in his examination report, Dr. E.H. did not explain why such a low GAF score was provided.  Again, the examiner provided very little narrative and primarily relied on checked boxes.  Because the lower GAF scores are not consistent with the objective findings, the scores are not probative as to the Veteran's actual disability picture.  While some social and occupational impairment is conceded, the extent of such impairment is properly contemplated in the 50 percent rating. 

The Board notes that, in reaching the above-noted determinations, the Veteran's own assertions, along with those of his representative, advanced on his behalf have been considered.  However, the Board finds that the lay assertions made in support of his claim for higher initial rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's PTSD.  See 38 C.F.R. § 3.159 (a)(1); Bostain, 11 Vet. App. at 127; Routen. 10 Vet. App. at 186.  As discussed above, the persuasive evidence indicates that the Veteran's PTSD is consistent with the assigned 50 percent initial rating. 

Under the circumstances, the Board finds that, since the effective date of the award of service connection, the Veteran's psychiatric symptomatology most nearly approximates the criteria for a 50 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating have not been met, it logically follows that the criteria for higher rating of 100 percent likewise are not met.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's PTSD reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(cited in the May 2008 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.  § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's PTSD at all pertinent points.  The rating schedule fully contemplates the described psychiatric symptoms as well as the Veteran's level of social and occupational impairment, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, may be a component of a claim for higher rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Board notes that, in a January 2008 rating decision , the RO awarded a TDIU based on the Veteran's service-connected disabilities, including PTSD; in a subsequent rating decision in January 2012, the RO assigned an effective date of April 14, 2005 for the award of a TDIU.  As a TDIU has been awarded from the effective date of service connection for PTSD, the Board need not address the matter of the Veteran's entitlement to a TDIU due solely to PTSD.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's PTSD, pursuant to Fenderson, and that the claim for a higher rating for that disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


